Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 1 of 43




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 20-cv-00732-RM-NYW

  DAVID LEE BURKHART, a/k/a LACY LEE BURKHART,

         Plaintiff,

  v.

  FLOREZ, in his official and individual capacities;
  MOORE, in her official and individual capacities; and
  YVETTE BROWN, in her official capacity,

         Defendants.

            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

  Magistrate Judge Nina Y. Wang

         This matter comes before the court on Defendants Florez, Moore, and Yvette Brown’s

  (“Defendant Brown” and collectively with Defendants Florez and Moore, “Defendants”) Motion

  to Dismiss for Failure to State a Claim (“Motion to Dismiss”) [#33, filed August 26, 2020]; and

  Defendant Brown’s Motion for Summary Judgment for Failure to Exhaust Administrative

  Remedies (“Motion for Summary Judgment”) [#40, filed September 10, 2020]. The presiding

  judge, the Honorable Raymond P. Moore, referred the instant Motions to the undersigned pursuant

  to 28 U.S.C. § 636(b), the Order Referring Case filed July 29, 2020 [#22], and Memoranda dated

  August 27, 2020 [#35] and September 14, 2020 [#42], respectively. Having reviewed the Motions

  and associated briefing [#36; #39; #41; #43; #44; #48; #52], the applicable case law, and being

  otherwise advised of the premises, I respectfully RECOMMEND that the Motion for Summary

  Judgment be GRANTED IN PART and DENIED IN PART and the Motion to Dismiss be

  GRANTED.
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 2 of 43




                                           BACKGROUND

         Believing Defendants violated her constitutional and statutory rights with respect to certain

  conditions of her confinement, Plaintiff initiated this action by filing her pro se Prisoner Complaint

  on March 16, 2020.1 See generally [#1]. Two days later, in light of deficiencies in Plaintiff’s

  Complaint set forth in his [#5] Order, the Honorable Gordon P. Gallagher directed Plaintiff to file

  an Amended Complaint. Plaintiff filed her Amended Complaint on April 13, 2020, and it remains

  the operative pleading in this case. See [#6]. The factual allegations in this Background section

  are drawn from the Amended Complaint.

         For at least the better part of 2020,2 Plaintiff David Lee Burkhart, a/k/a Lacy Lee Burkhart

  (“Plaintiff” or “Ms. Burkhart”) was incarcerated at Fremont Correctional Facility (“FCF”) in

  Canon City, Colorado, in the custody of the Colorado Department of Corrections (“CDOC”).

  [#6 at 2]. Ms. Burkhart contends that she was born a male but identifies as a female. 3 [Id. at 2].

  In 2017, she legally changed her name from David to Lacy. [Id.]. Plaintiff alleges that, in January

  2020, she listed her husband and mother-in-law on her Offender Phone List form. [Id. at 6, 11].

  Defendant Florez, Plaintiff’s case manager, denied her listed contacts because Plaintiff’s husband

  is on parole. [Id. at 6, 11–12]. Pursuant to CDOC Administrative Regulation (or “AR”) 850-12,




  1
    Because Ms. Burkhart proceeds pro se, this court affords her papers and filings a liberal
  construction. Haines v. Kerner, 404 U.S. 519, 520-21 (1972). But the court cannot and does not
  act as her advocate, Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), and applies the same
  procedural rules and substantive law to Plaintiff as to a represented party, see Murray v. City of
  Tahlequah, 312 F.3d 1196, 1199 n.2 (10th Cir. 2008); Dodson v. Bd. of Cty. Comm’rs, 878 F.
  Supp. 2d 1227, 1236 (D. Colo. 2012).
  2
    See [#54 (Notice of Change of Address/Contact Information), filed November 27, 2020; #55
  (mail sent to Ms. Burkhart at her FCF address on November 27, 2020 was returned undeliverable),
  filed December 15, 2020].
  3
   Because Plaintiff self-identifies as a transgender female, this court uses female-specific pronouns
  and honorific to refer to Plaintiff. See Farmer v. Perrill, 275 F.3d 958, 959 n.1 (10th Cir. 2001).
                                                    2
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 3 of 43




  “inappropriate contacts” for prisoners may include “[p]ersons on active parole.” [Id.]. Plaintiff

  contends that Defendant Florez intentionally prohibited her from contact with her husband and

  knew that Plaintiff would suffer from a mental breakdown as a result of this prohibition. [Id. at

  11].

          In addition, Plaintiff alleges that Defendant Florez’s supervisor, Defendant Moore, initially

  authorized Plaintiff’s husband to be included on her phone list. [Id. at 17]. Following a February

  2020 meeting between Defendants Florez and Moore and Plaintiff, Defendant Moore then

  permitted Defendant Florez to deny Plaintiff contact with her husband. [Id.]. In so doing, asserts

  Plaintiff, Defendant Moore failed to properly inform Defendant Florez that denying Plaintiff

  communication with her husband could cause Plaintiff to suffer mental health issues and resulting

  physical harm. [Id. at 11–12]. Plaintiff further contends that she raised the issue of her contacts

  with Warden Siobhan Burtlow (“Warden Burtlow”). [Id. at 7]. In Claim I against Defendant

  Florez, Defendant Moore, and Warden Burtlow, Ms. Burkhart alleges that these actions violated

  her Eighth Amendment rights. [Id. at 9]. In Claim II against Defendant Florez, Defendant Moore,

  and Warden Burtlow, Plaintiff alleges that these actions violated her Fourteenth Amendment

  substantive due process rights. [Id. at 15]. In Claim III against Defendant Florez, Defendant

  Moore, and Warden Burtlow, Plaintiff alleges that these actions violated her First Amendment

  rights. [Id. at 19].

          Plaintiff also alleges Defendant Brown, the Legal Assistant at FCF where Plaintiff is

  incarcerated, violated her rights. [Id. at 8]. Specifically, Plaintiff alleges that on March 5, 2020,

  Defendant Brown informed her that pursuant to AR 850-07, the CDOC would not recognize

  Plaintiff’s new legal name—Lacy Lee Burkhart—and would instead refer to her as David. [Id.].

  On the following day, Plaintiff filed a grievance regarding Defendant Brown’s refusal to allow



                                                   3
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 4 of 43




  Ms. Burkhart to use her legal name and the resulting denial of law library access. [Id.]. Defendant

  Brown later clarified to Plaintiff that the relevant CDOC regulation required use of Plaintiff’s

  commitment name on CDOC documents but permitted use of Plaintiff’s new legal name as an

  alias after her commitment name. [Id.]. Plaintiff also alleges that Defendant Brown has refused to

  recognize Plaintiff by her preferred pronouns, instead referring to Plaintiff using male pronouns

  such as “he” and “his” in violation of CDOC AR 700-14(IV)(B), which states:

         Intentional misuse of gender pronouns and titles with transgender or intersex
         offenders is prohibited. Transgender and intersex offenders will be referred to by
         their preferred pronoun or as offender and their last name or by last name only.
         Unprofessional and derogatory references toward offenders is not allowed under
         any circumstances.

  [Id. at 8–9].   These various claims against Defendant Brown. Brown appear in a single,

  amalgamated Claim IV 4 entitled “Retaliation.” [Id. at 22–23]. Plaintiff brought each of these

  causes of action against Defendants and Warden Burtlow in their individual and official capacities,

  seeking monetary and injunctive relief.5 See generally [#6].

         On May 1, 2020, Judge Gallagher issued a Recommendation with respect to Ms. Burkhart’s

  Amended Complaint. See [#9]. The Honorable Lewis T. Babcock accepted and adopted Judge

  Gallagher’s Recommendation in its entirety, ordering that “(1) the First and Fourteenth

  Amendment claims asserted against Defendants Florez and Moore based on the Defendants’

  actions in barring Plaintiff from communicating with her husband and her husband’s mother, (2)



  4
    For purposes of clarity, this court refers to Plaintiff’s alleged violations of the Colorado Anti-
  Discrimination Act (“CADA”), Colo. Rev. Stat. §§ 24-34-601 et seq.; and Article II, Section 29
  of the Colorado Constitution as “Claim IV-A.” [Id. at 22]. Claim IV also includes a retaliation
  claim arising under the First Amendment that this court refers to as “Claim IV-B.” [Id. at 22–23].
  5
    As Judge Gallagher previously noted, see [#14 at 4 n.5], while the caption of the Amended
  Complaint states that Plaintiff is suing Defendant Brown in her official capacity only, the body of
  the pleading indicates that Defendant Brown is being sued in both her official and individual
  capacities. See [#6 at 6].
                                                   4
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 5 of 43




  the unconstitutional retaliation claim asserted against Defendant Brown, and (3) the state

  constitutional and statutory claims asserted against Defendant Brown, be drawn to a presiding

  judge and, if applicable, to a magistrate judge, pursuant to D.C.COLO.LCivR. 40.1(a).” [#10 at 2].

  In his Order to Dismiss in Part and Drawing the Case, Judge Babcock specifically found that “any

  federal constitutional claims premised on Defendant Brown’s refusal to recognize Plaintiff’s legal

  name change in Colorado Department of Corrections’ documents as other than an alias” was not

  viable pursuant to Rule 8 of the Federal Rules of Civil Procedure. [Id.]. Thus, the following

  claims remain: Claims II and III, in which Plaintiff alleges that Defendants Florez and Moore

  violated her right to familial association under the Fourteenth and First Amendments based on

  their interference with Plaintiff’s ability to communicate with her husband, in both their individual

  and official capacities; and Claim IV brought against Defendant Brown in her individual and

  official capacities, arising from the alleged requirement of using her commitment name, “David,”

  on any Legal Access Request Forms and Defendant Brown’s misuse of appropriate pronouns to

  refer to Plaintiff. Ms. Burkhart’s remaining demand for relief is as follows: (1) as to the remaining

  Claims II, III, and IV, $450,000 per day against each of the remaining Defendants Florez, Moore,

  and Brown in their individual capacities; (2) as to Claims II and III directed at Defendants Florez

  and Moore, injunctive relief as to restoration of her phone list to have full contact with her husband

  and mother-in-law, regardless of what status they may have in the Colorado criminal justice

  system, an order requiring the CDOC Administrative Regulations to be revised to allow contact

  between spouses regardless of parole status, and permission to receive mail from her husband at

  FCF; and (3) as to Claim IV asserted against Defendant Brown, injunctive relief in the form of an

  order compelling her to “comply with all State Statutes and allow the Plaintiff to list her name as




                                                    5
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 6 of 43




  Lacy to all Documents” and that any other offender be permitted to use their legally changed

  named on any and all forms within the CDOC. [Id. at 6].

         On August 26, 2020, the Defendants filed their Motion to Dismiss, arguing that they are

  entitled to qualified immunity on Plaintiff’s constitutional claims, i.e., Claims II, III, and IV-B.

  [#33]. Further, because Defendants argue for dismissal of each of Plaintiff’s constitutional claims

  under Federal Rule of Civil Procedure 12(b)(6), Defendants ask the court to exercise its discretion

  under 28 U.S.C. § 1367(c) to decline to exercise supplemental jurisdiction over Ms. Burkhart’s

  state law claims reflected in Claim IV-A. [Id. at 3]. Two weeks later, Defendant Brown filed the

  instant Motion for Summary Judgment, arguing that Plaintiff failed to exhaust her administrative

  remedies as to the entirety of Claim IV. [#40]. The Motion to Dismiss [#36, #39, #48]6 and Motion

  for Summary Judgment [#44, #52] are fully briefed and ripe for Recommendation. In the interim,

  Ms. Burkhart was released to parole on November 23, 2020. [#54].

                                             ANALYSIS

  I.     Subject Matter Jurisdiction

         Defendants do not argue for dismissal for lack of subject matter jurisdiction in either

  Motion, as Ms. Burkhart was not released to parole until after the completion of briefing. See

  generally [#33, #40]. But federal courts are courts of limited jurisdiction and under Article III of




  6
    Plaintiff filed both a Response to the Motion to Dismiss [#39] as well as a “Supplemental
  Response to Defendant’s Answer” [#36]. Though the title of the document refers to Defendants’
  Answer, it refers to [#33], the Motion to Dismiss. Because Ms. Burkhart proceeds pro se, this
  court liberally construed both filings in the aggregate as responding to the Motion to Dismiss, and
  directed Defendants to reply to arguments in both [#36] and [#39]. [#45]. Plaintiff also filed a
  “Final Reply to Oppose Defendants Motion to Dismiss” (“Final Reply”) [#53, filed November 4,
  2020] in response to Defendants’ Reply to their Motion to Dismiss [#48]. But neither the Federal
  Rules of Civil Procedure nor this District’s Local Rules of Practice allows for sur-replies, and Ms.
  Burkhart neither sought nor obtained leave from the court to file such a sur-reply. Accordingly,
  this court declines to consider the Final Reply in this Recommendation.
                                                   6
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 7 of 43




  the United States Constitution, federal courts only have jurisdiction to hear certain “cases” and

  “controversies.” Susan B. Anthony List v. Driehaus, 134 S. Ct. 2334, 2341 (2014). As such, courts

  “are duty bound to examine facts and law in every lawsuit before them to ensure that they possess

  subject matter jurisdiction.” The Wilderness Soc. v. Kane Cty., Utah, 632 F.3d 1162, 1179 n.3

  (10th Cir. 2011) (Gorsuch, J., concurring). Indeed, courts have an independent obligation to

  determine whether subject matter jurisdiction exists, even in the absence of a challenge from any

  party. 1mage Software, Inc. v. Reynolds & Reynolds, Co., 459 F.3d 1044, 1048 (10th Cir. 2006)

  (citing Arbaugh v. Y & H Corp., 546 U.S. 500 (2006)). Thus, this court raises the jurisdictional

  issue sua sponte, as it cannot proceed to considering substantive issues if it does not have subject

  matter jurisdiction. See Colo. Outfitters Ass'n v. Hickenlooper (“Colorado Outfitters II”), 823

  F.3d 537, 544 (10th Cir. 2016) (observing that a federal court cannot assume subject matter

  jurisdiction because, if none exists, it “may go no further”).

         A.      Legal Standard

         Article III of the Constitution limits the jurisdiction of federal courts to considering only

  actual cases or controversies. Kan. Jud. Review v. Stout, 562 F.3d 1240, 1245 (10th Cir. 2009).

  “[A]n actual controversy must be extant at all stages of review, not merely at the time the complaint

  is filed.” Abdulhaseeb v. Calbone, 600 F.3d 1301, 1311 (10th Cir. 2010) (quoting Arizonans for

  Official English v. Arizona, 520 U.S. 43, 67, 117 S. Ct. 1055, 137 L. Ed. 2d 170 (1997)). The

  paradigmatic inquiry is “whether granting a present determination of the issues offered will have

  some effect in the real world,” or whether it is now impossible for a court to grant effective relief.

  Id. (citing Kan. Jud. Review, 562 F.3d at 1246). See also Lucero v. Bureau of Collection Recovery,

  Inc., 639 F.3d 1239, 1242 (10th Cir. 2011) (holding a claim for injunctive relief is moot when (1)

  the issues presented are no longer “live,” or (2) the parties lack a legally cognizable interest in the



                                                    7
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 8 of 43




  outcome). With respect to a request for injunctive relief, the plaintiff’s “susceptibility to continuing

  injury is of particular importance—‘[p]ast exposure to illegal conduct does not in itself show a

  present case or controversy regarding injunctive relief . . . if unaccompanied by any continuing,

  present adverse effects.’” Jordan v. Sosa, 654 F.3d 1012, 1024 (10th Cir. 2011) (quoting O'Shea

  v. Littleton, 414 U.S. 488, 495–96, 94 S. Ct. 669, 38 L. Ed. 2d 674 (1974)). “Constitutional

  mootness is grounded in the requirement that ‘any case or dispute that is presented to a federal

  court be definite, concrete, and amenable to specific relief.’” Id. (quoting 15 James W. Moore &

  Martin H. Redish, Moore’s Federal Practice § 101.90, at 101–237 (3d ed. 2010)). Mootness

  implicates subject matter jurisdiction, and a court lacking jurisdiction “must dismiss the cause at

  any stage of the proceedings in which it becomes apparent that jurisdiction is lacking.” Basso v.

  Utah Power & Light Co., 495 F.2d 906, 908 (10th Cir. 1974) (emphasis added).

         B.      Application

         Here, in Claims II and III, Ms. Burkhart alleges that Defendants Florez and Moore have

  violated her Fourteenth and First Amendment rights of familial association by denying her contact

  with her spouse and mother-in-law while incarcerated at FCF. See [#6 at 19]. As part of her relief,

  Plaintiff seeks injunctive relief in the form of a court order mandating that (1) her Offender Phone

  List be “restored” and that she be granted full contact with her spouse and mother-in-law

  notwithstanding her spouse’s parolee status; (2) the CDOC’s Administrative Regulations

  applicable to phone use be revised to permit married offenders like Plaintiff to contact their

  spouses, even if the spouse is on parole; and (3) mail correspondence between she and her spouse

  be permitted to pass through FCF. [Id.].

         In Claim IV, asserted against Defendant Brown only, Plaintiff claims that Defendant

  Brown violated federal and state law when she allegedly discriminated against Plaintiff regarding



                                                     8
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 9 of 43




  her use of her legal name on CDOC documents, and retaliated against Plaintiff by using the

  incorrect pronouns when addressing Ms. Burkhart. [Id. at 8, 22–23]. Plaintiff seeks injunctive

  relief in the form of a court order mandating that Defendant Brown comply with state statutes and

  permit Plaintiff to list her name as “Lacy to all documents that come in front of her desk,” and a

  more general court order requiring the CDOC to permit any offender with a legally-changed name

  to use their “new” name on “any and all forms,” [id. at 25–26 ¶ 2].

         But the injunctive relief sought by Plaintiff through Claims II, III, and IV are moot, given

  her release to parole in November 2020.7 See [#54]. For example, a court order mandating that

  Plaintiff’s spouse and mother-in-law be added to her Offender Phone List at FCF would have no

  real world effect if Plaintiff is no longer subject to phone call restrictions at FCF.           See

  Abdhulsaheeb, 600 F.3d at 1311. Similarly, an order requiring FCF to permit mail correspondence

  between Plaintiff and her spouse to pass through the facility would be meaningless if Plaintiff was

  no longer sending from or receiving mail at FCF. And finally, Plaintiff alleges that Defendant

  Brown is the Legal Assistant at FCF—so an order requiring Defendant Brown to permit Ms.

  Burkhart to use “Lacy” on forms “that come in front of [Defendant Brown’s] desk,” would be of

  no consequence outside of FCF. Insofar as Plaintiff also seeks injunctive relief in the form of a

  revision to CDOC inmate policies, Plaintiff can no longer “demonstrate a personal stake in the

  outcome,” Faustin v. Denver, 268 F.3d 942, 947 (10th Cir. 2001) (quoting Los Angeles v. Lyons,

  461 U.S. 95, 101, 103 S. Ct. 1660, 75 L. Ed. 2d 675 (1983))—because Plaintiff is no longer subject

  to policies applicable to inmates (as opposed to parolees). 8 See McAlpine v. Thompson, 187 F.3d


  7
    The court has wide discretion to consider extrinsic evidence to resolve questions of jurisdictional
  facts under Rule 12(b)(1). See Holt v. United States, 46 F.3d 1000, 1003 (10th Cir. 1995).
  8
    An exception to the application of the mootness doctrine is when a plaintiff brings a lawsuit
  challenging policies that are applied in a generally uniform fashion throughout the prison system.
  Jordan v. Sosa, 654 F.3d 1012, 1028 (10th Cir. 2011). To avoid mootness, the inmate's claim must
                                                   9
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 10 of 43




   1213, 1218 (10th Cir. 1999) (holding that a release to parole moots a claim regarding prison

   conditions and regulations as opposed to parole procedures or conditions and regulations that affect

   parole).

          As such, this court concludes that Claims II, III, and IV, insofar as the claims are asserted

   against each Defendant in his or her official capacity for prospective injunctive relief are moot,

   and thus, this court respectfully RECOMMENDS that they be DISMISSED without prejudice

   for lack of subject matter jurisdiction.

   II.    Motion for Summary Judgment

          The court next considers whether Ms. Burkhart is precluded from pursuing Claim IV based

   on a failure to exhaust administrative remedies. Recognizing that a prisoner’s failure to exhaust

   administrative remedies is an affirmative defense that cannot typically be resolved by simply

   looking within the four corners of the operative pleading, see Jones v. Bock, 549 U.S. 199, 216

   (2007); Toevs v. Quinn, No. 15-CV-02838-RBJ, 2017 WL 1055314, at *3 (D. Colo. Mar. 21,

   2017), Defendant Brown moves for summary judgment. [#40].

          A.      Legal Standards

                  1.      Rule 56

          Pursuant to Rule 56, summary judgment is warranted “if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

   Fed. R. Civ. P. 56(a). “A dispute is genuine if there is sufficient evidence so that a rational trier



   both challenge a system-wide policy and must name the appropriate defendants that can effectuate
   effective injunctive and declaratory relief. Id. But as discussed above, Ms. Burkhart is no longer
   incarcerated at any CDOC facility and, in any case, did not sue the Executive Director of the
   CDOC in his official capacity or allege Defendants Moore, Florez, or Brown had authority to
   promulgate or revise CDOC policy generally or even at FCF. See id. (citing Abdulhaseeb v.
   Calbone, 600 F.3d 1301, 1312 (10th Cir. 2010)). Thus, this court finds that this exception does
   not apply to Ms. Burkhart’s official capacity claims.
                                                    10
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 11 of 43




   of fact could resolve the issue either way. A fact is material if under the substantive law it is

   essential to the proper disposition of the claim.” Crowe v. ADT Sec. Servs., Inc., 649 F.3d 1189,

   1194 (10th Cir. 2011) (internal citations and quotation marks omitted). It is the movant’s burden

   to demonstrate that no genuine dispute of material fact exists for trial, whereas the nonmovant

   must set forth specific facts establishing a genuine issue for trial. See Nahno-Lopez v. Houser, 625

   F.3d 1279, 1283 (10th Cir. 2010). At all times, the court will “view the factual record and draw

   all reasonable inferences therefrom most favorably to the nonmovant.” Zia Shadows, L.L.C. v.

   Las Cruces, 829 F.3d 1232, 1236 (10th Cir. 2016).

            To satisfy her burden at summary judgment, the nonmovant must point to competent

   summary judgment evidence creating a genuine dispute of material fact; conclusory statements

   based on speculation, conjecture, or subjective belief are insufficient. See Bones v. Honeywell

   Int'l, Inc., 366 F.3d 869, 875 (10th Cir. 2004); see also 10B Charles Alan Wright, et al., Federal

   Practice and Procedure § 2738 at 356 (3d ed. 1998) (explaining that the nonmovant cannot rely on

   “mere reargument of his case or a denial of an opponent’s allegation” to defeat summary

   judgment). In considering the nonmovant’s evidence, the court cannot and does not weigh the

   evidence or determine the credibility of witnesses. See Fogarty v. Gallegos, 523 F.3d 1147, 1165

   (10th Cir. 2008). Further, the court may consider only admissible evidence, see Gross v. Burggraf

   Const. Co., 53 F.3d 1531, 1541 (10th Cir. 1995), though the evidence need not be in a form that is

   admissible at trial—only the substance must be admissible at trial, see Brown v. Perez, 835 F.3d

   1223, 1232 (10th Cir. 2016). Indeed, “[t]o determine whether genuine issues of material fact make

   a jury trial necessary, a court necessarily may consider only the evidence that would be available

   to the jury.” Argo v. Blue Cross & Blue Shield of Kansas, Inc., 452 F.3d 1193, 1199 (10th Cir.

   2006).



                                                   11
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 12 of 43




                  2.      Statutory Framework for Exhaustion of Administrative Remedies

          PLRA. The Prison Litigation Reform Act (“PLRA”) commands: “No action shall be

   brought with respect to prison conditions under section 1983 of this title, or any other Federal law,

   by a prisoner confined in any jail, prison, or other correctional facility until such administrative

   remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). “Any prisoner who seeks to bring

   a claim involving ‘general circumstances or particular episodes’ of prison life must first exhaust

   the administrative remedies available to him in prison.” May v. Segovia, 929 F.3d 1223, 1226–27

   (10th Cir. 2019) (citing Porter v. Nussle, 534 U.S. 516, 532 (2002); Jones v. Bock, 549 U.S. 199,

   211 (2007)). “Because the prison’s procedural requirements define the steps necessary for

   exhaustion, an inmate may only exhaust by properly following all of the steps laid out in the prison

   system’s grievance procedure.” Little v. Jones, 607 F.3d 1245, 1249 (10th Cir. 2010) (internal

   citations omitted). “An inmate who begins the grievance process but does not complete it is barred

   from pursuing a § 1983 claim [or any other federal claim] under [the] PLRA for failure to exhaust

   his administrative remedies,” and the “doctrine of substantial compliance does not apply.” Thomas

   v. Parker, 609 F.3d 1114, 1118 (10th Cir. 2010) (internal quotation marks omitted).

          But the PLRA makes explicit that a prisoner must exhaust only available administrative

   remedies.   42 U.S.C. § 1997e(a).        An available remedy is one “capable of use for the

   accomplishment of a purpose.” See Booth v. Churner, 532 U.S. 731, 737 (2001). For purposes of

   PLRA exhaustion, an administrative remedy is unavailable “when a prison official inhibits an

   inmate from utilizing an administrative process through threats or intimidation,” Tuckel v. Grover,

   660 F.3d 1249, 1252–53 (10th Cir. 2011), or “[w]here prison officials prevent, thwart, or hinder a

   prisoner’s efforts to avail himself of an administrative remedy,” Little, 607 F.3d at 1250. Indeed,

   “courts [] are obligated to ensure that any defects in exhaustion were not procured from the action



                                                    12
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 13 of 43




   or inaction of prison officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir.

   2007). If Defendant Brown demonstrates that Ms. Burkhart did not exhaust her administrative

   remedies, the onus is on Ms. Burkhart “to show that remedies were unavailable to [her].” May,

   929 F.3d at 1234 (internal quotation marks omitted).

          B.      Undisputed Material Facts

          The court draws the following undisputed material facts from the record before it.

          1.      At all times relevant, Plaintiff was an inmate in CDOC custody and incarcerated at

   the CDOC’s FCF in Canon City, Colorado. [#44 at 8, ¶ 1].

          2.      The CDOC’s administrative procedure for inmate grievances is set forth in

   Administrative Regulation (AR) 850-04, which provides a three-step grievance procedure for

   CDOC inmates. [#40-1 at 1 ¶ 3; #40-2].

          3.      An inmate initiates the grievance process by filing a Step 1 grievance form.

   [#40-1 at 1 ¶ 4; #40-2].

          4.      If an inmate is not satisfied with the result of his or her Step 1 grievance, the inmate

   can proceed by filing a Step 2 grievance. [#40-1 at 1 ¶ 4; #40-2].

          5.      If an inmate is not satisfied with the result of his or her Step 2 grievance, the inmate

   can proceed by filing a Step 3 grievance. [#40-1 at 1 ¶ 4; #40-2].

          6.      A Step 3 grievance is the final stage of the CDOC’s administrative procedure for

   inmate grievances. [#40-1 at ¶ 5; #40-2].

          7.      Pursuant to CDOC AR 850-04(IV)(E)(3)(c)(2), a grievance officer may deny a

   grievance on procedural grounds which include, inter alia, failure to timely file grievances and/or

   adhere to the requirements set forth in the Administrative Regulations. [#40-1 at 2 ¶¶ 8–9; #40-2].




                                                    13
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 14 of 43




             8.      If a grievance is denied on procedural grounds, the inmate has not exhausted the

   grievance process with respect to the allegations made in the denied grievance. [#40-1 at 2 ¶ 9;

   #40-2].

             9.      Grievance Officer Anthony DeCesaro (“Officer DeCesaro”) investigates and

   answers inmate grievances on behalf of the CDOC. [#40-1 at 1 ¶¶ 1–2].

             10.     Officer DeCesaro reviewed the CDOC’s records of grievances submitted by Ms.

   Burkhart to determine what administrative remedies Ms. Burkhart pursued with respect to the

   allegations set forth in Claim IV. [#40-1 at 2–3 ¶ 10].

             11.     Ms. Burkhart filed a Step 1 Grievance regarding her claim to be entitled to use her

   new, female name on CDOC forms, rather than her commitment name, on March 5, 2020

   (“Grievance #00167862”). [#40-1 at 3 ¶ 12; #40-4; #44 at 2 ¶ 3; #44 at 10 ¶ 7].

             12.     Ms. Burkhart’s Step 1 Grievance was subsequently denied on March 17, 2020.

   [#40-1 at 3 ¶ 12; #40-4].

             13.     The following day, Ms. Burkhart filed a Step 2 Grievance regarding her claim to

   be entitled to use her new, female name on CDOC forms. [#40-1 at 3 ¶ 12; #40-4; #44 at 2 ¶ 3;

   #44 at 10 ¶ 7].

             14.     Ms. Burkhart’s Step 2 Grievance was denied on May 4, 2020. [#40-1 at 3 ¶ 12].

             15.     Pursuant to AR 850-04(IV)(F)(1)(d), Ms. Burkhart was required to file a Step 3

   Grievance within five calendar days of her receipt of the Step 2 Grievance denial. [#40-1 at 2 ¶ 7;

   #40-2 at 7].

             16.     On May 9, 2020, FCF was placed on modified operations in response to COVID-19

   concerns. [#44 at 2 ¶ 4(a); #44 at 10 ¶ 7].




                                                     14
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 15 of 43




          17.     Ms. Burkhart did not file a Step 3 grievance regarding the use of her female name

   on CDOC forms until May 10, 2020. [#40-1 at 3 ¶ 13; #44 at 2 ¶ 3; #44 at 10 ¶ 7].

          18.     The CDOC’s response to, and final administrative action regarding, Ms. Burkhart’s

   Step 3 Grievance for Grievance #00167862 states: “The time constraints outlined in AR # 850-04

   are now expired regarding these events, so there will be no further review of this matter. You failed

   to follow the grievance procedure in this matter, you have not exhausted your administrative

   remedies.” [#40-1 at 3–4 ¶ 12; #40-4 at 3].

          19.     Ms. Burkhart signed an acknowledgement of receipt on the CDOC’s final

   administrative action on Grievance #00167862. [#40-1 at 3–4 ¶ 12; #40-4 at 3].

          20.     Officer DeCesaro found no grievances filed by Ms. Burkhart with respect to her

   claim that Defendant Brown refused to use Ms. Burkhart’s preferred, female pronouns.

   [#40-1 at 4 ¶ 13].

          C.      Application

          Failure to exhaust administrative remedies is an affirmative defense. As set forth above,

   Defendant Brown bears the initial burden of establishing her prima facie case of Ms. Burkhart’s

   failure to exhaust. If Defendant Brown satisfies this requirement, the burden shifts to Ms. Burkhart

   to excuse her failure to comply with the procedures set forth in AR 850-04.

          At the outset, I conclude for the reasons below that Defendant Brown’s failure to exhaust

   affirmative defense asserted under the PLRA does not apply to the state law claims asserted in

   Claim IV-A, so any subsequent analysis in this section is limited to only Plaintiff’s federal claim

   arising under the First Amendment against Defendant Brown, i.e., Claim IV-B. In addition, given

   Judge Babcock’s Order, this court interprets Claim IV-B as limited to the misuse of pronouns, but

   not including a cause of action arising under the First Amendment based on Defendant Brown’s



                                                    15
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 16 of 43




   refusal to recognize “Lacy Burkhart,” and the resulting denial of Ms. Burkhart’s access to the law

   library. See [#10 at 2]. Nonetheless, because I proceed by Recommendation, I include an

   alternative analysis with respect to the exhaustion of administrative remedies as to this second

   issue.

                   1.      The PLRA does not apply to Claim IV-A.

            Defendant Brown identifies both federal and state causes of action asserted against her in

   Claim IV, see [#40 at 2–3 (listing one federal retaliation claim and two state law discrimination

   claims)], and states that her “Motion for Summary Judgment applies to each of those separate legal

   claims subsumed in Claim Four,” [id. at 3]. As defined above, Claim IV-A reflects causes of

   action arising under either CADA or the Colorado constitution, and is not subject to the exhaustion

   requirements of the PLRA. See Toevs v. Quinn, No. 15-cv-02838-RBJ-NYW, 2017 WL 8942562,

   at *11 (D. Colo. Jan. 31, 2017) (“[T]he [state law] claim falls outside of the PLRA, which requires

   inmates to exhaust available remedies prior to filing an action under § 1983.”) (collecting cases),

   report and recommendation adopted in relevant part, 2017 WL 1055314 (D. Colo. Mar. 21, 2017);

   McDaniel v. Meisner, 617 F. App’x 553, n.3 (7th Cir. 2015) (“We note that the exhaustion

   requirements of the Prison Litigation Reform Act do not apply to state-law claims.”). Absent any

   argument from Defendant Brown to the contrary, this court respectfully RECOMMENDS that

   the Motion for Summary Judgment be DENIED IN PART, insofar as it seeks summary judgment

   on Claim IV-A for failure to exhaust administrative remedies.

                   2.      Ms. Burkhart failed to exhaust her administrative remedies with
                           respect to Claim IV-B arising from the refusal to use appropriate
                           pronouns.

            Plaintiff’s Step 1 Grievance Was Untimely. With respect to the use of Plaintiff’s preferred

   pronouns, Defendant Brown avers that Ms. Burkhart failed to initiate, timely or otherwise, the first



                                                    16
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 17 of 43




   of the requisite grievances within the applicable 30-day window. [#40 at 9]. Pursuant to AR 850-

   04(IV)(F)(1)(a), Ms. Burkhart was required to file a Step 1 Grievance no later than 30 days from

   the date she knew, or should have known, of the facts giving rise to her grievance. [#40-2]. See

   also [#40-1 at 2 ¶ 6]. But Ms. Burkhart never filed a Step 1 Grievance related to Defendant

   Brown’s March 2020 refusal to use her preferred, female pronouns. [#40-1 at 4 ¶ 13]. According

   to the Declaration of the CDOC’s custodian of records for Step 3 Grievances, there was no record

   of “any grievance addressing Ms. Brown’s alleged failure to recognize Ms. Burkhart’s preferred

   pronouns she and her,” at least as of September 3, 2020. [Id.]. In other words, nearly six months

   after Defendant Brown’s allegedly discriminatory conduct, Ms. Burkhart still failed to initiate the

   first step of the CDOC’s grievance procedure and her opportunity to do so has long since passed.

   Compare [#6 at 8, 28] with [#40-1 at 4 ¶ 13]. See also AR 850-04(IV)(F)(1)(a). Accordingly, this

   court concludes that Plaintiff has failed to exhaust her administrative remedies in a timely manner

   as to Claim IV-B, insofar as it is premised on Defendant Brown’s alleged failure to use female

   pronouns when addressing Plaintiff.

          Plaintiff Fails to Adduce Sufficient Evidence to Excuse Her Untimely Step 1 Grievance.

   The United States Court of Appeals for the Tenth Circuit (“Tenth Circuit”) has interpreted 42

   U.S.C. § 1997e(a) to mean that if an administrative remedy is not available, an inmate cannot be

   required to exhaust it. Tuckel, 660 F.3d at 1252–53 (holding that an administrative remedy is

   unavailable when prison officials prohibit inmates from filing grievances through threats or

   intimidation of serious bodily harm). For purposes of the PLRA, an administrative remedy is

   available if it affords an inmate “the possibility of some relief for the action complained of,” Booth,

   532 U.S. at 738, and unavailable if “prison officials prevent, thwart, or hinder a prisoner’s efforts

   to avail himself of [the] administrative remedy,” Little, 607 F.3d at 1250.



                                                     17
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 18 of 43




          In Ross v. Blake, 136 S. Ct. 1850, 1856 (2016), the United States Supreme Court outlined

   three situations in which failure to exhaust is excusable because an administrative remedy is not

   available to the inmate as required by the PLRA. Relevant here, a remedy is unavailable “when

   prison administrators thwart inmates from taking advantage of a grievance process through

   machination, misrepresentation, or intimidation.” Id. at 1861. Exhaustion is not required when

   “officials misled or threatened individual inmates so as to prevent their use of otherwise proper

   procedures . . . . [S]uch interference with an inmate’s pursuit of relief renders the administrative

   process unavailable.” Id. at 1860.        Nevertheless, an inmate faces a “high bar to show

   unavailability.” Williams v. Borrego, No. 19-cv-00371-RBJ-MEH, 2020 WL 1502296, at *7 (D.

   Colo. Mar. 30, 2020).

          In the Tenth Circuit, an inmate must make two showings in order to meet her “heightened

   burden” to show unavailability of administrative remedies. See id. (citing May, 929 F.3d at 1235;

   Tuckel, 660 F.3d at 1254). As the nonmoving party, Ms. Burkhart “must produce specific facts

   that show there is a genuine issue of fact as to whether (1) ‘the threat, machination, or intimidation

   actually did deter [her] from lodging a grievance’ and (2) ‘the threat, machination, or intimidation

   would deter a reasonable inmate of ordinary firmness and fortitude from lodging a grievance.’”

   May, 929 F.3d at 1235 (quoting Tuckel, 660 F.3d at 1254) (internal brackets and alternations

   omitted).9 The first element is subjective, while the second, objective element “ensures that



   9
     The court notes that neither Party explicitly argues under the Tuckel framework. Nevertheless,
   Defendant Brown relies on cases that applied the two-part Tuckel test to award summary judgment
   on failure to exhaust affirmative defenses in a defendant’s favor, see, e.g., [#52 at 2 (citing Kee v.
   Raemisch, 793 F. App’x 726, 735–36 (10th Cir. 2019))], and Ms. Burkhart’s Response implicitly
   argues that FCF staff prevented her from timely filing her Step 3 Grievance, see [#44 at 2 (“The
   Plaintiff in this matter filed her step three grievance on the next available day” because her “new
   case manager did not give her a grievance form as he was out of the them at the time,” FCF was
   placed on modified operations on May 9, 2020 in response to COVID-19 concerns, and she “had
   to get a cell house staff member to print her one on Sunday, May 10, 2020.”)]. This court affords
                                                    18
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 19 of 43




   inmates cannot easily circumvent the exhaustion requirement, and provides district courts with a

   means of quickly filtering frivolous claims.” Tuckel, 660 F.3d at 1254. Only conduct “sufficiently

   serious and . . . severe enough to deter a reasonable inmate will result in an administrative remedy

   becoming unavailable for PLRA purposes.” Id. Because Ms. Burkhart must demonstrate both

   elements to satisfy her heightened burden, my analysis here begins and ends with the subjective

   element of the inquiry.10

          Other than an assertion that she “stated in her Affidavit . . . that as the two issues in regard

   to Defendant Brown was sent on her step one and step 2 and further in her step three grievance as

   per AR # 850-04(IV)(D)(6), ‘problems that arise from the same incident or set of facts will be

   grieved in one grievance . . .’” [#44 at 2 ¶ 5], Ms. Burkhart offers no argument or evidence from

   which this court could conclude that a genuine dispute of material facts exists as to whether Ms.

   Burkhart filed a grievance related to Defendant Brown’s refusal to use her preferred pronouns, let

   alone whether Ms. Burkhart’s failure is excusable. Instead, Ms. Burkhart’s affidavit makes clear

   that the Step 1 Grievance she filed on March 5, 2020 (and the only grievance she references

   concerning Defendant Brown’s conduct at any point), Grievance #00167862, could not possibly

   have included facts about Defendant Brown’s March 6, 2020 refusal to use female pronouns.

   Compare [#44 at 10 ¶ 6 (“On March 6th, 2020 the affiant attended a law library session . . . . It was

   within that first fifteen minutes that the affiant was asked to leave the law library due to her using

   her legally changed name to ‘Lacy’. The affiant asked Defendant Brown to call her ‘she, her, hers’



   Ms. Burkhart’s filing a liberal construction and considers her arguments in light of applicable
   precedent.
   10
      However, the court notes that Ms. Burkhart also fails to provide any evidence that suggests that
   a reasonable inmate in the same or similar circumstances would be deterred from pursuing an
   appeal. See Walker v. Mazotti, No. 16-cv-02221-RBJ-MEH, 2018 WL 4385288, at *4 (D. Colo.
   Sept. 14, 2018) (applying the Tuckel test and finding that the plaintiff inmate failed to demonstrate
   either element).
                                                    19
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 20 of 43




   as she is a transwomen and Defendant Brown denied this stating ‘you are a man in a man’s prison,

   and I will not do that.’”) (emphasis added)] with [id. at 10 ¶ 7 (“The affiant filed her step-1

   grievance on March 5, 2020, stating the reasons for being kicked out of the law library.”) (emphasis

   added)]. Given that the Plaintiff’s arguments and proffered evidence in Response to the Motion

   for Summary Judgment concern only Grievance #00167862, this court finds that Ms. Burkhart

   thus fails to meet her burden to establish that the CDOC’s administrative remedies were

   unavailable because “prison officials prevent[ed], thwart[ed], or hinder[ed],” her efforts to avail

   herself of the grievance process. See Little, 607 F.3d at 1250.

          Therefore, I conclude that there is no genuine dispute of fact as to the availability of Ms.

   Burkhart’s administrative remedies and conclude, based on the undisputed material facts and

   evidence submitted in support of the instant Motion for Summary Judgment, that Ms. Burkhart

   failed to exhaust her administrative remedies as to Claim IV-B. Accordingly, I conclude that her

   claim is barred. See Boles v. Allen, 784 F. App’x 596, 600 (10th Cir. 2019) (unpublished)

   (“Because the undisputed evidence in the record shows that Plaintiff did not follow the proper

   procedures to complete the administrative process, we affirm the district court’s entry of summary

   judgment in favor of Defendants on Plaintiff’s [§1983] claim.”); Williams v. Franklin, 302 F.

   App’x 830, 833 (10th Cir. 2008) (unpublished) (“The reviewing authority denied the grievance as

   untimely under its grievance procedures. . . . [W]e agree that [the state prisoner plaintiff] is

   procedurally defaulted from asserting this claim.”).

                  3.      In addition, Ms. Burkhart also failed to exhaust her administrative
                          remedies as to her allegations arising from the use of the name “Lacy
                          Burkhart” and exclusion from the law library.

          Though this court concludes that the PLRA does not apply to Claim IV-A and does not

   interpret Claim IV-B to include a retaliation claim based on Defendant Brown’s refusal to



                                                   20
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 21 of 43




   recognize the name “Lacy Burkhart” on law library Access Forms, this court considers whether

   Ms. Burkhart exhausted her administrative remedies as to this issue in case the presiding judge

   disagrees as to one or both premises.

          Scope of Retaliation Claim. As an initial matter, it is unclear what the precise contours of

   Ms. Burkhart’s retaliation claim are with respect to the refusal to use her legal name. In the

   pending Motion to Dismiss and Motion for Summary Judgment, Defendants characterize

   Plaintiff’s retaliation claim as follows: “Ms. Burkhart claims that, after she filed a grievance

   challenging Ms. Brown’s refusal to recognize her new legal name, Ms. Brown retaliated against

   her by denying Ms. Burkhart access to the prison law library.” [#33 at 2; #40 at 2 (emphasis

   added)]. But in the substantive arguments and supporting declarations to Defendant Brown’s

   Motion for Summary Judgment, at least Defendant Brown seems to argue the second theory. See

   [#40 at 8-9; #40-1 at 2 ¶ 10 (characterizing Plaintiff’s claim as “improperly being denied access to

   the law library by Defendant Yvette Brown because Ms. Burkhart filled out the required Library

   Access forms using only her new legal name and not her commitment name.”) (emphasis added)].

   But nowhere in her Amended Complaint does Plaintiff aver that Defendant Brown denied her

   access to the law library in retaliation of Plaintiff’s complaint made about the failure to use her

   legal, rather than commitment, name. [#6 at 22–23]. Instead, as reflected in her administrative

   grievance, it appears that Plaintiff alleges that Defendant Brown refused to recognize her legal

   name on her law library Access Forms, and as a consequence of Ms. Burkhart’s use of “Lacy”

   rather than “David,” refused to allow her access to the law library. [#40-4 at 1]. Indeed, in both

   her Step 1 and 2 Grievances, Ms. Burkhart complains of the denial of law library access

   concurrently with Defendant Brown’s refusal to recognize her legal name, not sequentially after

   her complaints of Defendant Brown’s actions. See generally [#40-4]. While this lack of precision



                                                   21
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 22 of 43




   does not impact the outcome of this court’s exhaustion analysis, it does—as discussed in detail

   below—affect the analysis as to whether Ms. Burkhart states a cognizable claim for retaliation.

          Plaintiff’s Step 3 Grievance Was Untimely. Defendant Brown argues that Ms. Burkhart

   failed to timely file her Step 3 Grievance. [#40 at 8–9]. The undisputed material facts reveal that

   Ms. Burkhart, as a CDOC inmate, was subject to the CDOC’s grievance procedures specified in

   AR 850-04, of which Ms. Burkhart was aware, and that she did not exhaust her administrative

   remedies in a timely manner. Ms. Burkhart’s complaints of Defendant Brown’s refusal to

   recognize her legal name and her denial of access to the law library on March 5, 2020 is subject

   to, inter alia, the time limits set forth in AR 850-04(IV)(F), including requirements that a Step 1

   grievance be filed no later than 30 calendar days from the date that the offender knew or should

   have known of the facts giving rise to the grievance, see AR 850-04(IV)(F)(1)(a), and subsequent

   steps in the grievance process be filed within five calendar days of an offender’s receipt of a written

   response to the previous step, see AR 850-04(IV)(F)(1)(d).

          There is no dispute that Ms. Burkhart filed Step 1 and Step 2 Grievances regarding the use

   of her legal name rather than her commitment name on library Access Forms on March 5 and

   March 18, 2020, respectively. [#40-1 at 3 ¶ 12; #40-4 at 2–3; #44 at 10 ¶ 7]. It is also undisputed

   that Ms. Burkhart received the response to her Step 2 Grievance on May 4, 2020. [#40-1 at 3 ¶ 12;

   #40-4 at 2–3; #44 at 10 ¶ 7]. Pursuant to AR 850-04(IV)(F)(1)(d), Ms. Burkhart was required to

   file a Step 3 Grievance within five calendar days of the date on which she received an

   unsatisfactory response to her Step 2 Grievance—or in this case, by May 9, 2020. [#40-1 at 2 ¶ 7;

   #40-2 at 7]. See also AR 850-04(IV)(F)(1)(d). It is undisputed that Ms. Burkhart did not file her

   Step 3 Grievance on or before May 9, 2020. [#40-1 at 2 ¶ 12; #40-4 at 4; #44 at 10 ¶ 7]. Ultimately,

   her Step 3 Grievance was denied on procedural grounds for failure to follow the time limits set



                                                     22
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 23 of 43




   forth in the CDOC’s grievance procedures. The written response to Ms. Burkhart’s Step 3

   Grievance states: “The time constraints outlined in AR 850-04 are now expired regarding these

   events, so there will be no further review of this matter. You failed to follow the grievance

   procedure in this matter, you have not exhausted your administrative remedies.” [#40-1 at 3–4 ¶

   12; #40-4 at 4].

          In sum, the undisputed evidence submitted by Defendant Brown shows that Ms. Burkhart

   failed to timely file her Step 3 Grievance on or before May 9, 2020. Because Defendant Brown

   thus carried her burden of making a prima facie showing that Ms. Burkhart failed to comply with

   the CDOC’s grievance procedures, the burden now shifts to Ms. Burkhart to provide admissible

   evidence that FCF officials prevented, thwarted, or hindered her ability to comply with the

   regulation by denying her the ability to timely file her grievance. See Anderson, 277 U.S. at 248

   (explaining that the burden shifts to the nonmovant after the summary judgment movant makes a

   prima facie showing); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970) (stating that the

   nonmovant must go beyond the allegations and denials of his pleadings and provide admissible

   evidence).

          Plaintiff Fails to Adduce Sufficient Facts to Excuse Her Lack of Exhaustion. In

   Response to the Motion for Summary Judgment, Ms. Burkhart counters that she has exhausted all

   opportunities for administrative remedies available to her, and that any failure to exhaust was

   caused by FCF staff misconduct. [#44]. Specifically, Ms. Burkhart avers that she was unable to

   timely file her Step 3 Grievance because she received the requisite form from an unidentified staff

   member on May 10, 2020, a day after her deadline to file a completed version of the same. [Id.].

          Ms. Burkhart avers that, upon receipt of her Step 2 Grievance on May 4, 2020, she

          [w]as told at the time of her receipt of her Step-2 grievance by her newly assigned
          case manager (Case Manager McDonald) that he did not have any grievances on


                                                   23
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 24 of 43




          hand, but he would send one as soon as he could get copies. On May 9th, 2020 the
          affiant did not get a copy of a grievance by her case manager, and as she was asking
          her housing unit staff to obtain the copy, the Facility called a modified
          lockdown. . . . The affiant than had a staff member from her unit get permission to
          get a grievance form on May 10th, 2020. The affiant filed this form on
          May 10th, 2020.

   [#44 at 10 ¶ 7]. But as set forth in greater detail below, Ms. Burkhart’s averment regarding alleged

   statements made by Case Manager McDonald is not competent summary judgment evidence. See

   Fed. R. Civ. P. 56(c)(4) (“An affidavit or declaration used to support or oppose a motion must . . .

   set out facts that would be admissible in evidence.”).

          To the extent Ms. Burkhart argues that she was unable to properly exhaust her

   administrative remedies due to interference by FCF staff, this court finds that Ms. Burkhart has

   failed to meet her burden. Ms. Burkhart has not set forth any evidence from which a factfinder

   could reasonably conclude that a prison official was the cause of her untimely grievance. 11 Ms.

   Burkhart simply offers no factual allegations, other than inadmissible hearsay, to support a

   conclusion that a prison official interfered with her ability to timely obtain and submit a Step 3

   Grievance. See May, 929 F.3d at 1235.




   11
      While this court recognizes, and in no way discounts, the potential asymmetry of information
   between the Parties and the potential challenges Ms. Burkhart faces in eliciting evidence to support
   her assertions, bald allegations cannot preclude summary judgment and this court cannot excuse
   Ms. Burkhart from the requirements of Rule 56. See May v. Segovia, No. 15-cv-00405-NYW, 2017
   WL 5495798, at *7 (D. Colo. Nov. 16, 2017) (same), aff’d, 929 F.3d 1223 (10th Cir. 2019); Fields
   v. Okla. State Pen., 511 F.3d 1109, 1112 (10th Cir. 2007) (“[The plaintiff] claims only that he was
   hampered in exhausting his remedies and proving that he had exhausted, because he was denied
   access to and storage space for his legal materials. Bald allegations cannot preclude summary
   judgment.”); accord Wilson v. Bezona, No. 10-CV-00756, REB-KLM, 2011 WL 7425472, at *6
   (D. Colo. May 23, 2011) (“The conclusory assertions in Plaintiff’s Response that he was not
   afforded any method of making copies is not competent summary judgment evidence. . . . The
   [Tenth Circuit] has clearly explained that an inmate plaintiff must put forth some evidence that
   prison officials interfered with his ability to properly exhaust his administrative remedies if he
   seeks to have his failure to exhaust excused.”).
                                                   24
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 25 of 43




          The record evidence demonstrates that Ms. Burkhart’s “newly assigned case manager

   (Case Manager McDonald),” who Ms. Burkhart claims “told [her] at the time of her receipt of her

   Step-2 grievance . . . that he did not have any grievances on hand,” and failed to provide her with

   a form on May 9, [#44 at 10 ¶ 7], was not assigned as Ms. Burkhart’s Case Manager until June

   2020, [#52-1 at 2–3 ¶¶ 13–14; #52-2 at 2]. Ms. Burkhart’s version of events is belied by receipt

   signatures on the Step 2 and Step 3 Grievances; contemporaneously generated ChronLogs; and the

   Declaration of Defendant Florez, who served as Ms. Burkhart’s Case Manager on the dates in

   question. [#52-1 at 2–3 ¶¶ 13–14; #52-2]. This foregoing record evidence is undisputed and

   competent for summary judgment purposes. Ms. Burkhart’s Case Manager during the relevant

   time period was Defendant Florez, whose signature acknowledging receipt appears on both the

   Step 2 and Step 3 Grievances. See also [#52-1 at 2–3 ¶¶ 13–14; #52-2]. Moreover, Defendant

   Florez avers that he provided Ms. Burkhart with both the response to her Step 2 Grievance and a

   Step 3 Grievance form on the same day—May 4, 2020. [#52-1 at 2 ¶ 12].

          While “a prisoner lacks ‘available’ remedies where prison officials deny him or her the

   necessary grievance forms,” Hoover v. West, 93 F. App’x 177, 181 (10th Cir. 2004), this does not

   appear to be the case here. Even accepting her remaining assertions as true, Ms. Burkhart does

   not contend that she attempted to file a Step 3 Grievance form on May 9, 2020, but that such an

   attempt was thwarted. See generally [#44]. Indeed, the fact that Ms. Burkhart did not receive a

   Step 3 Grievance form on May 9, 2020 (the day she was required to file it), and received a

   grievance form from an unidentified staff member on May 10, 2020 and filed her Step 3 Grievance

   that same day, is not necessarily inconsistent with the record evidence that shows she was provided

   a Step 3 Grievance on May 4, 2020—the same day she received the response to her Step 2

   Grievance—and did not file a Step 3 Grievance on or before May 9, 2020. See [#52-1 at 2–3 ¶¶



                                                   25
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 26 of 43




   13–14; #52-2; #44 at 10 ¶ 7]. The record evidence shows that Ms. Burkhart received a Step 3

   Grievance form on May 4, 2020. [#52-1 at 2 ¶ 13; #52-2 at 2]. Ms. Burkhart fails to demonstrate

   that, notwithstanding her receipt of the requisite form on May 4, her receipt of another form and

   subsequent filing of the same on May 10 demonstrates that she was blocked from filing a timely

   Step 3 Grievance or otherwise excuses her failure to file a Step 3 Grievance by the May 9 deadline.

           Ms. Burkhart thus fails to adduce sufficient facts to demonstrate a genuine issue of material

   fact that administrative remedies were unavailable to her. See May, 929 F.3d at 1235 (holding that

   the plaintiff failed to offer any factual support for his allegation that prison officials prohibited him

   from filing grievances “beyond the allegation itself,” which was insufficient to demonstrate his

   administrative remedies were unavailable). “[A] mere ‘scintilla’ of evidence will be insufficient to

   defeat a properly supported motion for summary judgment.” Fazio v. City & Cty. of San Francisco,

   125 F.3d 1328, 1331 (9th Cir. 1997) (quoting Anderson, 477 U.S. at 249, 252). See also Martinez

   v. CDOC, No. 19-cv-01245-PAB-NYW, 2020 WL 6119879, at *11–12 (D. Colo. June 4, 2020)

   (granting summary judgment where plaintiff failed to exhaust administrative remedies prior to

   bringing suit and failed to carry burden of demonstrating that those remedies were unavailable),

   report and recommendation adopted, 2020 WL 5525363 (D. Colo. Sept. 14, 2020).

           Accordingly, this court respectfully RECOMMENDS that Defendant Brown’s Motion for

   Summary Judgment be GRANTED IN PART and DENIED IN PART, and that summary

   judgment be entered in favor of Defendant Brown as to the federal cause of action in Claim IV,

   i.e., retaliation in violation of the First Amendment. 12



   12
     Typically, a conclusion that a plaintiff failed to exhaust his administrative remedies results in a
   dismissal without prejudice because “[f]ailure to exhaust administrative remedies is often a
   temporary, curable, procedural flaw.” See Steele v. Fed. Bureau of Prisons, 355 F.3d 1204, 1212–
   13 (10th Cir. 2003), abrogated on other grounds by Jones v. Bock, 549 U.S. 199 (2007). Several
   courts in this District have held that a prerequisite to dismissal with prejudice is the prison
                                                      26
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 27 of 43




   III.    Motion to Dismiss

           Finally, the court considers Defendants’ Motion to Dismiss that seeks dismissal of Claims

   II, III, and IV in their entirety pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to

   state a claim. Specifically, Defendants argue that Plaintiff fails to state a valid familial association

   claim under the Fourteenth (Claim II) or First (Claim III) Amendments, respectively; Claim IV-B

   fails to allege the requisite facts to permit the inference of retaliatory motive and Plaintiff cannot

   show that Defendant Brown’s actions were borne from a retaliatory motive;13 the court should

   decline to exercise supplemental jurisdiction over the state law claims subsumed in Claim IV-A;

   and Plaintiff’s state law claims are inadequately pled in Claim IV-A. See generally [#33].

   Defendants also assert qualified immunity as to the federal claims (Claims II, III, and IV-B)

   asserted against them in their individual capacities. [Id.]. Finally, because Defendants assert

   qualified immunity as a defense to all of Plaintiff’s federal claims, Defendants seek dismissal of

   Plaintiff’s state constitutional and statutory claims (Claim IV-B) pursuant to 28 U.S.C. §§

   1967(c)(1) and (3). [Id.].

           A.      Legal Standard




   authorities’ rejection of a plaintiff’s grievances as untimely. See Van Houten v. Marlett, 330 F.
   App’x 161, 163 (10th Cir. 2009) (unpublished) (affirming dismissal with prejudice of the
   plaintiff’s unexhausted claims where prison administrators rejected grievances as untimely); May,
   2017 WL 5495798, at *8 n.6 (collecting cases). Here, prison administrators rejected Ms.
   Burkhart’s grievances based on Defendant Brown’s refusal to use Plaintiff’s legal name on CDOC
   forms as untimely but did not as to Defendant Brown’s refusal to address Ms. Burkhart by her
   preferred pronouns. Because it is not clear how the presiding judge will interpret Claim IV-B
   given Judge Babcock’s Order, this court reserves the issue of dismissal with or without prejudice
   to the presiding judge.
   13
      Given that the instant Motions are before this court for Recommendation, I also consider the
   merits of Defendants’ Rule 12(b)(6) arguments for dismissal of Claim IV-B, notwithstanding my
   recommendation that the Motion for Summary Judgment be granted. See supra pages 10–26.
                                                     27
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 28 of 43




          Under Rule 12(b)(6), a court may dismiss a complaint for “failure to state a claim upon

   which relief can be granted.” Fed. R. Civ. P. 12(b)(6). In deciding a motion under Rule 12(b)(6),

   the court must “accept as true all well-pleaded factual allegations . . . and view these allegations

   in the light most favorable to the plaintiff.” Casanova v. Ulibarri, 595 F.3d 1120, 1124 (10th Cir.

   2010) (quoting Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)). Nevertheless, a

   plaintiff may not rely on mere labels or conclusions, “and a formulaic recitation of the elements of

   a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). See also

   Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991) (holding that even pro se litigants cannot

   rely on conclusory, unsubstantiated allegations to survive a 12(b)(6) motion). Rather, “a complaint

   must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

   on its face.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). See also Robbins v. Okla., 519 F.3d

   1242, 1247 (10th Cir. 2008) (explaining that plausibility refers “to the scope of the allegations in

   a complaint,” and that the allegations must be sufficient to nudge a plaintiff’s claim(s) “across the

   line from conceivable to plausible”).

          The ultimate duty of the court is to “determine whether the complaint sufficiently alleges

   facts supporting all the elements necessary to establish an entitlement to relief under the legal

   theory proposed.” Forest Guardians v. Forsgren, 478 F.3d 1149, 1160 (10th Cir. 2007). Should

   the court receive and consider materials outside the complaint, the court may convert a Rule

   12(b)(6) motion to a motion for summary judgment if the parties have notice of the changed status

   and the nonmovant responded by supplying its own extrinsic evidence. See Alexander v. Okla.,

   382 F.3d 1206, 1214 (10th Cir. 2004). However, a district court may consider legal arguments

   contained in a brief in opposition to dismissal or documents referred to in the complaint that are

   central to a plaintiff’s claim, without converting the Rule 12(b)(6) motion into a summary



                                                    28
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 29 of 43




   judgment motion, if the Parties’ do not dispute their authenticity. See Cty. of Santa Fe, N.M. v.

   Public Serv. Co. of N.M., 311 F.3d 1031, 1035 (10th Cir. 2002).

          B.      Cognizable Constitutional Claims

          Claim II: Fourteenth Amendment Right to Familial Association. “[T]he familial right

   to association is properly based on the concept of liberty in the Fourteenth Amendment” and

   grounded in substantive due process. See Griffin v. Strong, 983 F.2d 1544, 1546–47 (10th Cir.

   1993). See also Thomas v. Kaven, 765 F.3d 1183, 1196 (10th Cir. 2014) (“A familial association

   claim is grounded in ‘substantive due process’ arising from allegations of abusive government

   authority.”) (citations omitted).

          The right to familial association attaches to protected relationships including, inter alia,

   the parent-child relationship and the inmate-spouse relationship. See, e.g., Muniz-Savage v.

   Addison, 647 F. App’x 899, 905-06 (10th Cir. 2016). To state a claim for deprivation of the right

   to familial association, Ms. Burkhart must allege that (1) the Defendants intended to deprive her

   of her protected relationship with her husband, and (2) on balance, the Defendants either unduly

   burdened Ms. Burkhart’s relationship with her husband or effected an “unwanted intrusion” into

   that relationship. See Thomas, 765 F.3d at 1196.

          The United States Supreme Court has recognized that “[a]ccess [to prisons] is

   essential . . . to families and friends of prisoners who seek to sustain relationships with them.”

   Thornburgh v. Abbott, 490 U.S. 401, 407 (1989). But it is also well established that “[t]he very

   object of imprisonment is confinement,” and “[m]any of the liberties and privileges enjoyed by

   other citizens must be surrendered by the prisoner,” Overton v. Bazzetta, 539 U.S. 126, 131 (2003).

   “Prisoners do not retain rights inconsistent with proper incarceration, and ‘freedom of association




                                                   29
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 30 of 43




   is among the rights least compatible with incarceration.’” Wirsching v. Colorado, 360 F.3d 1191,

   1198 (10th Cir. 2004) (quoting Overton, 539 U.S. at 131).

           A balancing test applies to the second element of Plaintiff’s Fourteenth Amendment claim,

   whereby the court balances the individual’s liberty interest against the state’s asserted reasons for

   restraining individual liberty—the purpose of which is “to ascertain whether a defendant’s conduct

   constitutes an undue burden on the plaintiff’s associational rights.” PJ ex rel. Jensen v. Wagner,

   603 F.3d 1182, 1199 (10th Cir. 2010) (citing Griffin, 983 F.3d at 1547). In the context of inmate

   visitation restrictions, the United States Supreme Court has recognized that courts “must afford

   substantial deference to the professional judgment of prison administrators, who bear a significant

   responsibility for defining legitimate goals of a corrections system and for determining the most

   appropriate means to accomplish them.” Overton, 539 U.S. at 132. And it is not the state’s burden

   to prove the validity of its prison regulations. Id. Rather, the burden lies with the plaintiff prisoner

   to disprove the validity of the same. Id.

           In this general context, “when a prison regulation impinges on inmates’ constitutional

   rights, the regulation is valid if it is reasonably related to legitimate penological interests.” Turner

   v. Safley, 482 U.S. 78, 89, 107 S. Ct. 2254, 96 L. Ed. 2d 64 (1987). In Turner, the Supreme Court

   held that restrictions on inmate-to-inmate communications pass constitutional muster if the

   restrictions are reasonably related to legitimate and neutral governmental objectives. Id. at 89, 93.

   More specifically, when considering a prison’s restrictions on access to family members, a court

   must “balance the guarantees of the Constitution with the legitimate concerns of prison

   administrators.” Beerheide v. Suthers, 286 F.3d 1179, 1184 (10th Cir. 2002). And on a motion to

   dismiss, the court need only “assess, as a general matter, whether a prison regulation is ‘reasonably

   related to a legitimate penological interest.’” Al-Owhali v. Holder, 687 F.3d 1236, 1240 (10th Cir.



                                                     30
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 31 of 43




   2012). Thus, to state a cognizable claim, Ms. Burkhart must plead facts from which a plausible

   inference can be drawn that the Defendants’ actions were not reasonably related to a legitimate

   penological interest. Gee v. Pacheco, 627 F.3d 1178, 1188 (10th Cir. 2010). This is not to say that

   Ms. Burkhart “must identify every potential legitimate interest and plead against it.” Al-Owhali,

   687 F.3d at 1240 (citation omitted). But to survive Rule 12(b)(6) dismissal of her claims related

   to CDOC policy, she is required to “recite[] facts that might well be unnecessary in other contexts.”

   Id. (quoting Gee, 627 F.3d at 1185).

          Here, Defendants argue that Plaintiff fails to meet her burden under the rational basis test

   to allege facts sufficient to permit an inference that the CDOC’s restriction of communications

   between inmates and parolees is unrelated to a legitimate penological interest. [#33 at 6 (citing

   Gee, 627 F.3d at 1188)]. Defendants argue that CDOC policy regarding communications between

   inmates and convicted felons (even those on parole) is a rational measure taken by prison

   administrators given that (a) the absence of such a policy might increase the likelihood that

   contraband would be sent or brought to prison facilities, and (b) the policy promotes efficient

   operation of the facility because allowing inmates to speak to parolees would require closer

   monitoring, thus draining the facility’s resources. [Id. at 6–7].

          In other words, Defendants assert that the CDOC’s restrictions on communications

   between inmates and parolees are reasonably related to the legitimate penological interests in

   institutional security and efficiency. [Id. at 6]. As Defendants point out, the legitimacy of these

   penological concerns has been previously recognized by the Tenth Circuit. See, e.g., Lewis v.

   Clark, 663 F. App’x 697, 701 (10th Cir. 2016) (prison’s ban on inmate-to-inmate correspondence

   was reasonably related to legitimate security concerns, notwithstanding the lack of an exception

   for inmate-to-inmate correspondence between family members); Barney v. Pulsipher, 143 F.3d



                                                    31
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 32 of 43




   1299, 1313 n.17 (10th Cir. 1998) (recognizing the legitimacy of institutional efficiency as a

   penological objective).

          Ms. Burkhart counters that AR 850-12 is unconstitutional because “as marriages are

   protected relationships, than disallowing contact between them is considered unconstitutional as

   an unwarranted intrusion into the Plaintiff’s marriage.” [#36 at 3 (citing Cordova v. City of

   Albuquerque, 816 F.3d 645, 654 (10th Cir. 2016))]. On Reply, Defendants characterize Plaintiff’s

   conclusion as “vastly overbroad” and unsupported by Cordova for two reasons. [#48 at 4–5]. First,

   though conceding that Cordova is a familial association case, Defendants point out that it did not

   involve communications between spouses. [Id. (citing Cordova, 816 F.3d at 654)]. Second,

   Defendants argue that the question presented and decided in Cordova was not the constitutionality

   of a regulation but, instead, whether the plaintiff had stated a claim premised on police officers’

   alleged interference with his right to familial associations by preventing family members from

   visiting the plaintiff in the hospital. [Id. (citing Cordova, 816 F.3d at 654–56)]. According to

   Defendants, the Tenth Circuit held that the plaintiff failed to state a claim because he had not

   adequately alleged that “defendants had the ‘intent to interfere’ with a particular protected

   relationship.” [Id. at 5 (quoting Cordova, 816 F.3d at 654–56 (further citations omitted))].

          At the outset, this court notes that contrary to Defendants’ argument, Cordova did not pass

   on whether the plaintiff’s pleading was sufficient. Rather, Cordova was decided on summary

   judgment—not on a motion to dismiss. See, e.g., 816 F.3d at 655 (“[Plaintiff] has not presented

   any evidence demonstrating that the officers intended to interfere with his right to familial

   association.”); id. (“We disagree that [the plaintiff] raises a genuine issue of material fact as to the

   officers’ intent.); id. at 654, 656 (upholding district court’s dismissal of the plaintiff’s familial-

   association claim on summary judgment) (emphases added). Nevertheless, on a motion to dismiss,



                                                     32
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 33 of 43




   Ms. Burkhart must address Defendants’ argument that “[i]f the CDOC let an inmate communicate

   with a parolee, it would need to more closely monitor such communications, which would drain

   the CDOC’s resources,” [#33 at 7 (citing Simpson, 879 F.3d at 280)]. Plaintiff is not required to

   substantively rebut the CDOC’s justifications for AR 850-12. See Gee, 627 F.3d at 1188 (“We do

   not intend that pro se prisoners must plead, exhaustively, in the negative in order to state a claim.”).

   She simply must plead some plausible facts supporting her claim that the ban on communicating

   with her spouse did not serve the asserted penological purposes of institutional security and/or

   institutional efficiency. See Al-Owhali, 687 F.3d at 1241 (citation omitted); Gee, 627 F.3d at 1185

   (a prisoner must explain in his pleadings “why the usual justifications for the complained-of acts

   do not apply”).

          Plaintiff does not counter Defendants’ arguments by pointing to factual allegations in the

   Amended Complaint which might suggest that Defendants Moore and Florez’s enforcement of AR

   850-12 was not reasonably related to Defendants’ asserted interests in institutional efficiency or

   institutional security. See generally [#36, #39]. In addition, nothing in the Amended Complaint

   speaks to the rationale underlying AR 850-12. [#6]. Nor does the Amended Complaint include

   any allegations indicating that the CDOC lacks a legitimate penological interest in preventing

   contact between inmates and parolees (like Plaintiff and her spouse), or that restriction of such

   contact is unrelated to the CDOC’s penological interest in institutional efficiency. [Id.].

          The closest Plaintiff gets to meeting this standard is her allegation that because “all phone

   calls are recorded in all Colorado Prisons, to include Fremont Correctional Facility, any

   inappropriate conversations will result in COPD charges.” [Id. at 14]. This assertion fails to

   plausibly support an inference that a communication ban between inmates and parolees does not

   serve the purpose of preserving CDOC resources. Indeed, the justification advanced by the



                                                     33
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 34 of 43




   Defendants is the likelihood of the CDOC’s need to “more closely monitor” inmate-to-parolee

   communications—not implement monitoring in the first instance. [#33 at 7 (emphasis added)].

   Ms. Burkhart thus fails to include in her Amended Complaint “sufficient facts to indicate the

   plausibility that the actions of which [she] complains were not reasonably related to legitimate

   penological interests.” See Gee, 627 F.3d at 1188 (emphasis in original).

          Procedural Due Process. Ms. Burkhart relies on Wolff v. McDonnell, 418 U.S. 539 (1974),

   in her Response to support her argument that AR 850-12 is unconstitutional because it does not

   afford inmates like Plaintiff an opportunity for a hearing concerning the CDOC’s unilateral denials

   of inmate telephone contact with persons deemed “inappropriate contacts” [#36 at 3–4 (citing

   Wolff, 418 U.S. 539)]. To the extent Ms. Burkhart asserts a procedural due process claim under

   the Fourteenth Amendment, her claim fails as a matter of law. See, e.g., Hale v. Marques,

   No. 19-cv-00752-WJM-SKC, 2020 WL 2309619, at *13 (D. Colo. Feb. 3, 2020) (“The Tenth

   Circuit has consistently found that a prisoner ‘does not derive a liberty interest in visitation and

   telephone privileges from the Constitution.’”) (quoting Coleman v. Long, 722 F. App’x 647, 649

   (10th Cir. 2019)), report and recommendation adopted in relevant part, 2020 WL 1593339 (D.

   Colo. Mar. 30, 2020).

          Accordingly, this court concludes that Plaintiff fails to state a Fourteenth Amendment

   familial association claim and hereby respectfully RECOMMENDS that Defendants’ Motion to

   Dismiss be GRANTED as to Claim II.

          Claim III: First Amendment Right to Familial Association. Although the Tenth Circuit

   has recognized a right to familial association under the First Amendment, see, e.g., Trujillo v. Bd.

   of Cty. Comm’rs, 768 F.2d 1186, 1188–89 (10th Cir. 1985) (relying on First Amendment cases

   involving the freedom of expressive association as “the most appropriate analogy” in holding that



                                                   34
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 35 of 43




   intent is an essential element of a § 1983 claim alleging deprivation of the right of familial

   association), cases since that time have expressed that “the familial right to association is properly

   based on the concept of liberty in the Fourteenth Amendment” and grounded in substantive due

   process. See Griffin, 983 F.2d at 1546–47. See also Thomas, 765 F.3d at 1196; Muniz-Savage v.

   Addison, 647 F. App’x 899, 905–06 (10th Cir. 2016) (same). But see Wirsching v. Colo., 360 F.3d

   1191, 1201 (10th Cir. 2004) (holding that defendants did not violate plaintiff’s First and Fourteenth

   Amendment rights when denying visitation with child); Reinhardt v. Kopcow, 66 F. Supp. 3d 1348,

   1359 (D. Colo. 2014) (“[T]he Court finds that Plaintiffs have stated a claim for a First and

   Fourteenth Amendment violation arising out of the restrictions imposed on their ability to associate

   with family members.”). Thus, because the Tenth Circuit does not recognize a right to familial

   association under the First Amendment, Claim III fails to state a cognizable claim in its attempt to

   assert a § 1983 cause of action premised on an alleged violation of Plaintiff’s First Amendment

   rights. 14 Accordingly, this court respectfully RECOMMENDS that Defendants’ Motion to

   Dismiss be GRANTED with respect to Claim III.

          Claim IV: Retaliation in Violation of the First Amendment. As discussed above, Claim

   IV-B includes a § 1983 claim for retaliation in violation of the First Amendment. To state a §

   1983 claim for unconstitutional retaliation in violation of the First Amendment, a plaintiff must

   allege facts to demonstrate that (1) she was engaged in constitutionally-protected activity; (2) the

   defendant’s actions caused her to suffer an injury that would chill a person of ordinary firmness

   from continuing to engage in that activity; and (3) the defendant’s adverse action was substantially

   motivated as a response to the plaintiff’s constitutionally protected activity. See Shero v. City of



   14
     Even if there is a viable action for interference with familial relationships under the First
   Amendment, it appears the same standard (and analysis) would apply. See Wirsching,
   360 F.3d at 1198–99 (applying the Turner framework).
                                                    35
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 36 of 43




   Grove, 510 F.3d 1196, 1203 (10th Cir. 2007). An incarcerated plaintiff must “allege specific facts

   showing retaliation because of the exercise of the prisoner’s constitutional rights.” Gee, 627 F.3d

   at 1191 (quoting Frazier v. Dubois, 922 F.2d 560, 562 n.1 (10th Cir. 1991)). See also Peterson v.

   Shanks, 149 F.3d 1140, 1144–45 (10th Cir. 1998) (“We conclude that Peterson’s allegations of

   retaliation must fail because he has presented no evidence that the defendants’ alleged retaliatory

   motives were the ‘but for’ cause of the defendants’ actions.”).

          Defendants argue that Plaintiff’s retaliation claim must fail for two related reasons: (1)

   Plaintiff fails to alleges facts to support an inference that her grievance resulted in retaliation with

   the requisite specificity, and (2) Plaintiff cannot show that her March 5, 2020 grievance was the

   “but-for” cause of Defendant Brown’s conduct. [#33 at 8]. This court respectfully agrees.

          As discussed in detail above, it is unclear that Ms. Burkhart is even alleging that Defendant

   Brown denied library access due to her grievances regarding discriminatory conduct, rather than

   the failure to use her commitment name. See supra pages 21–22. Plaintiff does not cite, and this

   court did not independently find, any case law to suggest that the insistence of using a legal or

   gender-appropriate name was considered constitutionally-protected activity, as is required to state

   a First Amendment retaliation claim.15 The Amended Complaint does not include any specific

   facts regarding Defendant Brown’s alleged retaliation; the closest Plaintiff gets to pleading such

   support is an impermissibly vague, conclusory allegation that “Defendant Brown has been

   retaliating against the Plaintiff since March 5, 2020 by refusing legal access to the Plaintiff.” See

   [#6 at 23]. Moreover, pursuant to AR 850-07, an inmate’s commitment name must be listed on

   all official CDOC records. The official record may also include subsequently changed legal names




   15
     Indeed, Judge Babcock’s ruling suggests that there is no such cognizable constitutional right.
   [#10 at 2].
                                                     36
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 37 of 43




   if preceded by an “AKA.” See AR 850-07(IV)(A)(3) (“Legal name changes order by the court for

   an offender will be recorded in the official record as an AKA.”). The Amended Complaint alleges

   that Defendant Brown cited to this regulation in her March 5, 2020 memo to Ms. Burkhart. See

   [#6 at 8 ¶ 6]. According to Exhibit 5 attached to the Amended Complaint, this memo states,

   “Effective 3/6/2020, if you choose to utilize the FCF Law Library you will be required to use your

   CDOC commitment name when completing and signing any Legal access AR forms. . . . You may

   review AR 850-07 regarding this policy.” [Id. at 28].

          This March 5, 2020 memo—stating Defendant Brown’s understanding of AR 850-07 and

   explaining that any future attempts by Plaintiff to access the law library would require use of

   Plaintiff’s commitment name on Legal Access AR forms—was the very basis of Plaintiff’s March

   5, 2020 grievance. See [id. at 28 (Step 1 Grievance for Grievance #00167862,

   dated March 5, 2020) (“On a memo dated March 5, 2020, Yvette Brown stated that I cannot use

   my Legal name as Lacy.”); id. (stating as “remedy” sought: “Allow my legally changed name on

   documents that are legal. Also allow me to not be refused Legal access due to my legal name

   change . . . .”)]. Defendant Brown’s second memo, sent on March 6, 2020, states, “For further

   clarification to memo I mailed to you previously dated 3/5/20, you may use your aka name after

   your commitment name on all Legal Access request forms and legal document drafted in CDOC

   Law Libraries. . . .” and includes citations to AR 850-04(IV)(A)(3) and (4). See [id.].

          Even if Plaintiff alleged specific facts regarding Defendant Brown’s denial of her access

   to the law library after March 5, 2020, these allegations fail to support the inference that Defendant

   Brown’s allegedly retaliatory motives were the “but for” cause of Defendant Brown’s denial of

   law library access to Plaintiff absent inclusion of her commitment name on her Legal Access AR

   forms. Indeed, if Plaintiff’s allegations here were sufficient, any prisoner could state a First



                                                    37
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 38 of 43




   Amendment retaliation claim when a prison official engages in a course of conduct (or even

   expresses an intent to so engage), the prisoner files a grievance related to that conduct, and the

   official does not immediately change course.16

          Accordingly, to the extent that the presiding judge finds that summary judgment is not

   appropriate based on failure to exhaust and reaches the merits of this Motion to Dismiss, this court

   respectfully RECOMMENDS that Defendants’ Motion to Dismiss be GRANTED as to

   Plaintiff’s First Amendment retaliation claim, and Claim IV-B be DISMISSED without

   prejudice, insofar as it asserts a § 1983 claim premised on unconstitutional retaliation in violation

   of Plaintiff’s First Amendment rights.

          C.         Qualified Immunity – Clearly Established

          Defendants argue that, because Ms. Burkhart fails to state a claim for violation of her

   federal constitutional or statutory rights, she also fails to allege facts sufficient to establish the

   violation of a clearly-established constitutional right. [#33 at 13–15]. Absent allegations to

   support violation of her constitutional rights, argue Defendants, Ms. Burkhart cannot overcome

   the Defendants’ assertion of qualified immunity as a defense to her individual capacity claims.

   [Id. at 13–14].

          The doctrine of qualified immunity “protects government officials from liability for civil

   damages insofar as their conduct does not violate clearly established statutory or constitutional

   rights which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231

   (2009) (internal quotation and citation omitted). To defeat a defense of qualified immunity, a



   16
      To the extent Plaintiff argues that her retaliation claim survives dismissal because a Library
   Request Form is not an “official document” under AR 850-07(IV)(A)(4), [#36 at 8], such an
   argument does not save her claim. Even if this court agreed with Plaintiff that Defendant Brown’s
   interpretation of AR 850-07 is erroneous (which it does not), such a conclusion would in no way
   affect the foregoing analysis.
                                                    38
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 39 of 43




   plaintiff must show: “(1) that the defendant’s conduct violated a constitutional or statutory right,

   and (2) that the law governing the conduct was clearly established at the time of the alleged

   violation.” Eaton v. Meneley, 379 F.3d 949, 954 (10th Cir. 2004). For purposes of a motion to

   dismiss based on qualified immunity, the plaintiff’s allegations need not “include all the factual

   allegations necessary to sustain a conclusion that the defendant violated clearly established law.”

   Robbins, 519 F.3d at 1249 (internal quotation and citation omitted).

          “Asserting a qualified immunity defense via a Rule 12(b)(6) motion . . . subjects the

   defendant to a more challenging standard of review than would apply on summary judgment.”

   Peterson v. Jensen, 371 F.3d 1199, 1201 (10th Cir. 2004). On a motion to dismiss asserting a

   qualified immunity defense, the court must determine whether the complaint’s factual allegations

   state a plausible constitutional claim—not whether the complaint contains all the necessary factual

   allegations to sustain a conclusion that the defendant violated clearly established law. See

   Partridge v. Pelle, No. 17-cv-02941-CMA-STV, 2019 WL 1045840, at *7 n.6 (quoting Estate of

   Dixon v. Bd. of Cty. Comm’rs, No. 15-cv-02727-NYW, 2017 WL 1684134, at *3 (D. Colo. May

   3, 2017)).

          Constitutional Violation. For the reasons set forth above, this court concludes that the

   Amended Complaint fails to state a cognizable constitutional claim against any Defendant. That

   alone warrants the application of qualified immunity. See Pearson, 555 U.S. at 236 (holding that

   a court, within its sound discretion, can consider either prong of the qualified immunity analysis

   first, and qualified immunity may be appropriate on a failure of either prong). But for the sake of

   completeness, this court also considers whether Defendants are entitled to qualified immunity from

   monetary damages as to the second prong, i.e., whether Ms. Burkhart can show that the law was




                                                   39
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 40 of 43




   clearly established at the time of the constitutional violations. See Riggins v. Goodman, 572 F.3d

   1101, 1107 (10th Cir. 2009).

           Clearly Established Law. “A plaintiff may satisfy this standard by identifying an on-point

   Supreme Court or published Tenth Circuit decision; alternatively, the clearly established weight

   of authority from other courts must have found the law to be as the plaintiff maintains.” Quinn v.

   Young, 780 F.3d 998, 1005 (10th Cir. 2015) (internal quotation and citation omitted). “In applying

   this test, courts must not define the relevant constitutional right ‘at a high level of generality.’”

   Perry v. Durborow, 892 F.3d 1116, 1123 (10th Cir. 2018) (quoting White v. Pauly, 137 S. Ct. 548,

   552, 196 L. Ed. 2d 463 (2017)). “Instead, as the Supreme Court ‘explained decades ago, the clearly

   established law must be ‘particularized’ to the facts of the case.’” Id. (quoting Pauly, 137 S. Ct. at

   552).

           Plaintiff points to no authority, from the Supreme Court, the Tenth Circuit, or otherwise,

   to support a conclusion that clearly established law would put a reasonable official in Defendants’

   positions on notice that their conduct in this case—which amounted to the denial of an inmate’s

   access to (a) the law library absent the inmate’s inclusion of her commitment name on the request

   form, and (b) means of communication with her parolee spouse—violated the Constitution. See

   Perry, 892 F.3d at 1127. The absence of authority here “is fatal to Plaintiff[’s] claim[s] for

   monetary damages.” Reinhardt, 66 F. Supp. 3d at 1250 (citing Green v. Post, 574 F.3d 1294, 1300

   (10th Cir. 2009) (qualified immunity places the burden on the plaintiff to show that the

   constitutional right was clearly established at the time of the alleged violation)).

           In sum, even if Ms. Burkhart’s allegations adequately state a claim (or claims) for violation

   of her federal constitutional rights, it was not clearly established at the time of the alleged

   violations that (a) a prison official’s denial of an inmate’s access to communication with her



                                                    40
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 41 of 43




   parolee spouse violates the First or Fourteenth Amendments, nor (b) a prison official’s denial of

   an inmate’s access to the law library absent use of the inmate’s commitment name on the requisite

   form violates the First Amendment. Ms. Burkhart thus cannot overcome the Defendants’ assertion

   of qualified immunity, and Claims II, III, and IV-B fail to state a claim for which relief may be

   granted.

          Accordingly, this court finds that Defendants enjoy qualified immunity from liability for

   any civil damages, and as a result respectfully RECOMMENDS that Defendants' Motion to

   Dismiss be GRANTED as to Plaintiff’s claims for monetary damages.

          D.      State Law Claims

          Defendants argue that Plaintiff’s state law claims (a) involve novel and complex issues of

   state law inappropriate for resolution in federal court; and (b) should be dismissed because, upon

   dismissal of Plaintiff’s federal claims, this court should decline to exercise supplemental

   jurisdiction absent any claims over which it has original jurisdiction. [#33 at 9–11 (citing VR

   Acquisitions, LLC v. Wasatch Cty., 853 F.3d 1142, 1150 (10th Cir. 2017) (“When all federal claims

   have been dismissed, the court may, and usually should, decline to exercise jurisdiction over any

   remaining state claims.”))]. Plaintiff does not address Defendants’ arguments concerning the

   exercise of supplemental jurisdiction in either her Response or Supplemental Response. See

   generally [#36, #39].

          Dismissal of all federal law claims. Here, absent Plaintiff’s federal claims, there is no

   discernible basis for this court to still exercise supplemental jurisdiction over Plaintiff’s state law

   claims. Plaintiff’s state constitutional and statutory claims do not raise any issues implicating

   federal law and, “if federal claims are dismissed before trial, leaving only issues of state law, the

   ‘federal court should decline the exercise of jurisdiction by dismissing the case without



                                                     41
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 42 of 43




   prejudice.’” Brooks v. Gaenzle, 614 F.3d 1213, 1229 (10th Cir. 2010) (quoting Bauchman v. West

   High Sch., 132 F.3d 542, 549 (10th Cir. 1997)). Courts “generally decline to exercise pendent

   jurisdiction in such instances because notions of comity and federalism demand that a state court

   try its own lawsuits, absent compelling reasons to the contrary.” Id. at 1230. See also Iwasko v.

   Santa Fe Community College, No. CIV 10-1000 RB/KBM, 2011 WL 13284601, at *10 (D.N.M.

   Sept. 2, 2011) (declining to exercise pendent jurisdiction over the plaintiff’s state law claims after

   dismissing all claims over which it had original jurisdiction). For the reasons set forth above, this

   court recommends dismissal of all remaining federal claims in this action. Accordingly, this court

   finds it appropriate to respectfully RECOMMEND that the presiding judge decline to exercise

   supplemental jurisdiction over Plaintiff’s state law claims, should no federal claims remain, and

   Claim IV-A be DISMISSED without prejudice.17

                                             CONCLUSION

          For the reasons set forth above, this court respectfully RECOMMENDS that:

          (1)     Defendant Brown’s Motion for Summary Judgment [#40] be GRANTED IN
                  PART and DENIED IN PART; and

          (2)     The Defendants’ Motion to Dismiss [#33] be GRANTED. 18

   17
       Defendants argue that Plaintiff’s state law claims in this action should be dismissed under
   28 U.S.C. § 1367(c)(1) in light of a case currently being litigated in Denver District Court,
   regardless of whether any federal claims remain. [#33 at 9]. Pursuant to 28 U.S.C. § 1367(c)(1),
   a federal court may decline to exercise supplemental jurisdiction over a plaintiff’s state law claim
   if the claim raises a novel or complex issue of state law. Upon review of Defendants’ arguments
   in this regard with respect to Claim IV-A, this court notes that “the fact that an issue has not been
   decided by a state court, alone, does not make that issue novel,” Arc of Pikes Peak Region v. Nat’l
   Mentor Holdings, Inc., No. 10-cv-01144-REB-BNB, 2011 WL 1047222, at *2
   (D. Colo. Mar. 18, 2011), and the simple fact that “certain issues involved in plaintiff’s state law
   claims have been left unresolved by [state] courts does not make those issues novel or complex,”
   Martin v. Pub. Serv. Co. of Colo., No. 20-cv-00076-RBJ, 2020 WL 4193547, at *3
   (D. Colo. July 21, 2020) (citation omitted). This court declines to recommend dismissal of Claim
   IV-A on this basis.
   18
      Within fourteen days after service of a copy of this Recommendation, any party may serve and
   file written objections to the magistrate judge’s proposed findings of fact, legal conclusions, and
                                                    42
Case 1:20-cv-00732-RM-NYW Document 56 Filed 01/30/21 USDC Colorado Page 43 of 43




          IT IS FURTHER ORDERED that a copy of this Recommendation, marked as legal mail,

   be sent to the following:

                                  David Lee Burkhart
                                  1290 King Street
                                  Denver, CO 90204


   DATED: January 30, 2021                       BY THE COURT:


                                                         ________________________
                                                         Nina Y. Wang
                                                         United States Magistrate Judge




   recommendations with the Clerk of the United States District Court for the District of
   Colorado. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); Griego v. Padilla (In re Griego), 64 F.3d
   580, 583 (10th Cir. 1995). A general objection that does not put the district court on notice of the
   basis for the objection will not preserve the objection for de novo review. “[A] party’s objections
   to the magistrate judge’s report and recommendation must be both timely and specific to preserve
   an issue for de novo review by the district court or for appellate review.” United States v. 2121
   East 30th Street, 73 F.3d 1057, 1060 (10th Cir. 1996). Failure to make timely objections may bar
   de novo review by the district judge of the magistrate judge’s proposed findings of fact, legal
   conclusions, and recommendations and will result in a waiver of the right to appeal from a
   judgment of the district court based on the proposed findings of fact, legal conclusions, and
   recommendations of the magistrate judge. See Vega v. Suthers, 195 F.3d 573, 579–80 (10th Cir.
   1999) (holding that the district court’s decision to review magistrate judge’s recommendation de
   novo despite lack of an objection does not preclude application of “firm waiver rule”); Int’l Surplus
   Lines Ins. Co. v. Wyo. Coal Refining Sys., Inc., 52 F.3d 901, 904 (10th Cir. 1995) (finding that
   cross-claimant waived right to appeal certain portions of magistrate judge’s order by failing to
   object to those portions); Ayala v. United States, 980 F.2d 1342, 1352 (10th Cir. 1992) (finding
   that plaintiffs waived their right to appeal the magistrate judge’s ruling by failing to file
   objections). But see Morales-Fernandez v. INS, 418 F.3d 1116, 1122 (10th Cir. 2005) (holding
   that firm waiver rule does not apply when the interests of justice require review).
                                                    43
